Citation Nr: 0936910	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-18 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant alleges that her spouse had service with the 
United States Armed Forces for a period of 90 days or more 
during World War II.  

A review of the evidence of record reveals that by letter 
dated in November 2005, the Manila RO denied the appellant's 
claim for nonservice-connected death pension benefits because 
the evidence reviewed showed that she had no legal 
entitlement to the benefit as defined by law.  A further 
review of the record shows that in a September 1996 
communication, she was also denied entitlement to 
nonservice-connected death pension because the evidence she 
submitted showed that her husband was a former Philippine 
Commonwealth Army member.  She was told that the law 
specifically provides that pension is not payable based on 
that type of service.  She was not informed of her appellate 
rights in the 1996 communication and therefore the Board 
finds that finality does not attach.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2009) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The appellant's spouse did not have the requisite service to 
qualify for VA benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) imposes obligations on VA in terms of its duties 
to notify and assist claimants in the development of their 
claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was not adequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, 
the appellant was informed in the September 1996 
determination that the proof of service and application she 
submitted showed that her spouse was a former Philippine 
Commonwealth Army member.  She was told that the law stated 
that service with the Philippine Commonwealth Army, including 
the recognized guerrillas, or service with the new Philippine 
Scouts, shall not be 

deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability or death 
pension under the laws administered by VA.  

The Board finds that any deficiency in the notice to the 
appellant is harmless in this particular case.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  This is because the law 
and not the evidence controls the outcome of this particular 
case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held 
that the enactment of the VCAA does not affect matters on 
appeal when the questions are limited to statutory 
interpretation.  

Pertinent Laws and Regulations

The Board notes that eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a Veteran of military service.  
38 U.S.C.A. §§ 101(s), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is "a Veteran," defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released there from under conditions 
other than dishonorable."  38 U.S.C.A. § 101(s); 38 C.F.R. 
§ 3.1(d).  Service in the Philippine Scouts and the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including Recognized Guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA benefit purposes.  38 C.F.R. §§ 3.40, 
3.41.  Such service, however, must be certified as qualifying 
by appropriate military authority.  38 C.F.R. § 3.203 (2009).  
These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request 
information from a service department.  38 U.S.C.A. § 3.203.  
Only service department records can establish if and when a 
person had qualifying active service.  Venturella v. Gober, 
10 Vet. App. 340, 341 (1997).  Service department findings 
are binding and conclusive upon VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  

The critical question in this case is whether there is 
evidence of verifying eligible service for the appellant's 
deceased spouse from a United States service department.  The 
record reveals there is a lack of evidence verifying that the 
appellant's spouse had military service that would have made 
him eligible for VA benefits.  The appellant has submitted 
various documents, but they do not satisfy the requirements 
of 38 C.F.R. § 3.203.  The evidence includes a copy of a 
February 1976 certification from the Department of National 
Defense of the Republic of the Philippines indicating that, 
in pertinent part, the appellant's spouse had been inducted 
into the USAFFE in December 1941.  However, as noted above, 
it is the service department's determination of service that 
is binding on the Board, and in this case, that certification 
of service does not show the appellant's spouse did  not have 
the type service for which death pension benefits are 
payable.  Under 38 C.F.R. § 3.203, eligibility for VA 
benefits is not established unless a service department 
certifies the period of service in question.  The evidence 
submitted by the appellant is not sufficient to establish 
qualifying service for the purposes of VA death benefits.  
This is a case where the law is dispositive.  Accordingly, 
the appeal is denied.  


ORDER

Basic eligibility for VA death benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


